IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 290 EAL 2014
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
TYRONE ABDULL A. HAYNES,      :
                              :
               Petitioner     :


                                    ORDER


PER CURIAM

     AND NOW, this 1st day of December, 2014, the Petition for Allowance of Appeal

is DENIED.